Citation Nr: 1010802	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  03-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for muscular dystrophy.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to July 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
The case was before the Board in May 2007 and July 2009 when 
it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's July 2009 remand (as in the May 2007 remand) 
requested that the RO obtain complete records of treatment 
and evaluation the Veteran received for head trauma he 
sustained in an automobile accident.  Specifically, the Board 
requested that records from Mather Air Force Base (AFB) in 
December 1969, and from January 1971 to May 1971, be secured.  
Notably, an October 2008 response from the National Personnel 
Records Center (NPRC) indicated that requests for searches 
for records from Mather AFB was to the effect that no records 
pertaining to the Veteran were available; however, the scope 
of the search was limited to the year 1970 (although the 
Veteran had identified the treatment time period as from 
December 1969 to May 1971).  To facilitate the development of 
the Board's request for records at Mather AFB, it was 
requested that the Veteran be asked to more precisely 
identify the specific period(s) of time when he received 
treatment at Mather AFB.  In August 2009, the RO sent the 
Veteran a letter requesting such information; he did not 
respond.  In October 2009, the RO sent the Veteran another 
letter, asking him to provide the name of the clinic or 
hospital that treated him on Mather AFB; no response was 
received.  Notably, while development for private treatment 
records depends on the Veteran's cooperation, development for 
service treatment records does not require his cooperation, 
and such records are constructively of record.  Consequently, 
if such records are identified, VA is required to seek them 
until all means of securing the records are exhausted.  There 
is no indication in the record that any treatment facility at 
Mather AFB was contacted for records of follow-up treatment 
the Veteran received in December 1969, and from January 1971 
to May 1971 for residuals of injuries he sustained in a motor 
vehicle accident.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the 
development previously sought in this matter was not pursued 
to completion, the Board has no recourse but to remand the 
case, once again, for compliance with remand instructions.  

The Board's May 2007 and July 2009 remands also sought 
records of the Veteran's treatment for alleged muscular 
dystrophy related complaints and symptoms from Dr. D. (and 
any other sources of postservice treatment or evaluation he 
has received for muscular dystrophy related complaints).  The 
above-mentioned August 2009 RO letter sought identification 
of treatment providers and releases for records, to include 
from a named provider (Dr. D.); the Veteran did not respond.  
As the matter is being remanded anyway, the Veteran should be 
afforded a final opportunity to identify his private 
treatment providers and to provide releases for their records 
(to specifically include Dr. D.).

The Veteran is again advised that 38 C.F.R. § 3.158(a) 
provides that where evidence requested in connection with an 
original claim (to include releases for records, and 
identifying information) is not furnished within one year of 
the request, the claim will [emphasis added] be considered 
abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
exhaustive search for records of follow-up 
treatment the Veteran received at Mather 
AFB in December 1969, and from January 
1971 to May 1971 for residuals of injuries 
he sustained in a motor vehicle accident.  
He should be asked to more precisely 
identify (to the extent possible) the 
specific time period(s) when he received 
treatment at Mather AFB medical 
facilities.  Regardless of whether or not 
he responds, the RO should arrange for an 
exhaustive search for the records of the 
identified 1969 and 1971 treatment, to 
specifically include contacting any (and 
all) medical facility(ies) at Mather AFB.  
If the records of the alleged December 
1969 and January to May 1971 treatment 
cannot be located, it should be so 
certified for the record; the Veteran 
should be so advised; and the scope of the 
search should be noted in the record. 

2.  The RO should again ask the Veteran to 
identify all sources of postservice 
treatment or evaluation he has received 
for muscular dystrophy related complaints 
(records of which are not already 
associated with his claims file), 
specifically including when and where he 
had scapular winging diagnosed/treated (as 
alluded to in the March 2001 report by Dr. 
R.) and to provide releases for records of 
any private treatment he received (to 
specifically include those from Dr. D.).  
The RO should obtain complete clinical 
records of all evaluations and treatment 
from the sources identified.  

3.  If (and only if) the development 
ordered above suggests further development 
(such as a VA examination or nexus 
opinion), the RO should arrange for such 
development.  

4.  The RO should then readjudicate this 
claim.  (If the Veteran fails to respond 
to requests for identifying information or 
to provide releases for the records 
sought, the RO must address the 
applicability of 38 C.F.R. § 3.158(a).)  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

